DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/CN2018/087698 filed on May 21, 2018.
Claims 1-17, 20, 45 and 46 are pending.
Claims 1, 16, 45 and 46 are rejected.
Claims 2-15, 17 and 20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20, 2020, July 15, 2021 and March 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 16, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Huang U.S. Patent Application Publication 2013/0107722, hereinafter Huang, in view of Yu et al. U.S. Patent Application Publication 2020/0045577, hereinafter Yu.

Regarding Claim 1, Huang discloses a method of setting a buffer status report format (Abstract; Figure 1-7; Paragraph [0114]), comprising: 
triggering, by a user equipment, a buffer status report (Paragraph [0006-0012 and 0019] Triggering of Buffer status report); 
in response to triggering the buffer status report, determining, by the user equipment, an amount of data buffered in a buffer corresponding to a logical channel group configured to transmit the data (Paragraph [0077-0078] UE determines actual buffer size for logical channel group configured to transmit data and compares with threshold values which may be notified to the UE by the base station through signaling, and different threshold values can be designated for various UEs; or this threshold is statically designated according to the predefined rule of the protocol, which can reduce modification to the signaling.); 
and setting, by the user equipment, a format for the buffer status report based on the amount of the data buffered in the buffer (Paragraph [0072-0080] The user equipment can select the buffer status level format to be used according to its own algorithm or a predefined rule based on an amount of data buffered in the logical channel group; Paragraph [0108] Selecting a buffer status level format to be used according to a data amount of a buffer in a logic channel group, and reporting a buffer status report of the logic channel group). 
Huang discloses triggering of a buffer status report, determination of an amount of data buffered and determination of a format for a buffer status report based on the amount of data buffered but fails to explicitly disclose wherein a number of bits in the buffer status report of the format is positively correlated with the amount of the data buffered in the buffer, and the bits indicate the amount of the data buffered in the buffer.
However, Yu more specifically teaches wherein a number of bits in the buffer status report of the format is positively correlated with the amount of the data buffered in the buffer, and the bits indicate the amount of the data buffered in the buffer (Figure 1-3 and 10-15; Paragraph [0011] In a first possible implementation, the plurality of BSR formats include a first BSR format and a second BSR format, the first BSR format is a format used by the terminal device to report a BSR based on an amount of data in a buffer less than or equal to a first data volume threshold, and the second BSR format is a format used by the terminal device to report a BSR based on an amount of data in a buffer less than or equal to a second data volume threshold; Paragraph [0095-0097 and 0108-0109] In different BSR formats in the plurality of BSR formats, different quantities of bits or a same quantity of bits is used to indicate the amount of uplink data in a buffer, but corresponding buffer size levels are different. The terminal may determine one of the plurality of BSR formats as the first target BSR format used to report an amount of uplink data in a buffer of the LCG, and the BSRs in the plurality of BSR formats are respectively used to indicate uplink amounts of data in a buffer in different data volume ranges. Therefore, the terminal may determine an appropriate BSR format to report the amount of uplink data in a buffer of the LCG, thereby improving reporting integrity of the amount of uplink data in a buffer of the LCG. Different ranges of uplink amounts of data in a buffer are reported by the terminal device based on the plurality of BSR formats may indicate that when the terminal device reports the amount of uplink data in a buffer by using any one of the plurality of BSR formats, a maximum amount of uplink data in a buffer that can be reported by the terminal is different from a maximum amount of uplink data in a buffer that can be reported by the terminal device by using another BSR format in the plurality of BSR formats. The BSR sent by the terminal device by using the first BSR format, five bits may be used to indicate the amount of uplink data in a buffer of the LCG, and in the BSR sent by the terminal device by using the second BSR format, eight bits may be used to indicate the amount of uplink data in a buffer of the LCG. Because a maximum value that can be represented by the eight bits is greater than a maximum value that can be represented by the five bits, a maximum amount of uplink data in a buffer that can be indicated by the BSR sent by the terminal by using the second BSR format is greater than a maximum amount of uplink data in a buffer that can be indicated by the BSR sent by the terminal by using the first BSR format. In other words, the second data volume threshold is greater than the first data volume threshold).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the teachings of Yu. Yu provides a solution which enables communicating the BSRs to improve reporting integrity for an amount of uplink buffer data of the LCG (Yu Abstract; Paragraph [0002-0012]).

Regarding Claim 16, Huang discloses a method of sending a reference data amount (Abstract; Figure 1-7; Paragraph [0114]), comprising: 
sending, by a base station, indication information to a user equipment, wherein the indication information comprises at least one reference data amount and enables the user equipment to determine a plurality of data amount ranges based on the at least one reference data amount (Paragraph [0077-0078] UE determines actual buffer size for logical channel group configured to transmit data and compares with threshold values which may be notified to the UE by the base station through signaling, and different threshold values can be designated for various UEs; or this threshold is statically designated according to the predefined rule of the protocol, which can reduce modification to the signaling), 
wherein a format for a buffer status report to be sent is determined by the user equipment based on the data amount ranges; and receiving, by the base station, the buffer status report sent by the user equipment (Paragraph [0072-0080] The user equipment can select the buffer status level format to be used according to its own algorithm or a predefined rule based on an amount of data buffered in the logical channel group; Paragraph [0108] Selecting a buffer status level format to be used according to a data amount of a buffer in a logic channel group, and reporting a buffer status report of the logic channel group).
Huang briefly discloses transmission of indication information and reception of a buffer status report based on the data amount ranges notified but may not explicitly disclose wherein the indication information comprises at least one reference data amount and enables the user equipment to determine a plurality of data amount ranges based on the at least one reference data amount.
However, Yu more specifically teaches wherein the indication information comprises at least one reference data amount and enables the user equipment to determine a plurality of data amount ranges based on the at least one reference data amount (Figure 1-3 and 10-15; Paragraph [0011] In a first possible implementation, the plurality of BSR formats include a first BSR format and a second BSR format, the first BSR format is a format used by the terminal device to report a BSR based on an amount of data in a buffer less than or equal to a first data volume threshold, and the second BSR format is a format used by the terminal device to report a BSR based on an amount of data in a buffer less than or equal to a second data volume threshold; Paragraph [0105-0107] after receiving configuration information sent by the access network device, the terminal device may store the first data volume threshold from the configuration information. The configuration information includes a system message, an RRC message, a MAC CE, a PDCCH, or the like. The terminal device may receive the configuration information sent by the access network device by using the system message, the radio resource control (RRC) message, the media access control (MAC) control element (CE), the physical downlink control channel (PDCCH), or the like; Paragraph [0108-0109] The BSR sent by the terminal device by using the first BSR format, five bits may be used to indicate the amount of uplink data in a buffer of the LCG, and in the BSR sent by the terminal device by using the second BSR format, eight bits may be used to indicate the amount of uplink data in a buffer of the LCG. Because a maximum value that can be represented by the eight bits is greater than a maximum value that can be represented by the five bits, a maximum amount of uplink data in a buffer that can be indicated by the BSR sent by the terminal by using the second BSR format is greater than a maximum amount of uplink data in a buffer that can be indicated by the BSR sent by the terminal by using the first BSR format. In other words, the second data volume threshold is greater than the first data volume threshold.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the teachings of Yu. Yu provides a solution which enables communicating the BSRs to improve reporting integrity for an amount of uplink buffer data of the LCG (Yu Abstract; Paragraph [0002-0012]).

Regarding Claim 45, Huang discloses a user equipment, comprising: a processor; and a memory for storing instructions executable by the processor(Abstract; Figure 1-7; Paragraph [0114]); 
wherein the processor is configured to: trigger a buffer status report (Paragraph [0006-0012 and 0019] Triggering of Buffer status report);
 in response to triggering the buffer status report, determine an amount of data buffered in a buffer corresponding to a logical channel group configured to transmit the data (Paragraph [0077-0078] UE determines actual buffer size for logical channel group configured to transmit data and compares with threshold values which may be notified to the UE by the base station through signaling, and different threshold values can be designated for various UEs; or this threshold is statically designated according to the predefined rule of the protocol, which can reduce modification to the signaling.); 
and set a format for the buffer status report based on the amount of the data buffered in the buffer (Paragraph [0072-0080] The user equipment can select the buffer status level format to be used according to its own algorithm or a predefined rule based on an amount of data buffered in the logical channel group; Paragraph [0108] Selecting a buffer status level format to be used according to a data amount of a buffer in a logic channel group, and reporting a buffer status report of the logic channel group). 
Huang discloses triggering of a buffer status report, determination of an amount of data buffered and determination of a format for a buffer status report based on the amount of data buffered but fails to explicitly disclose wherein a number of bits in the buffer status report of the format is positively correlated with the amount of the data buffered in the buffer, and the bits indicate the amount of the data stored in the buffer.
However, Yu more specifically teaches wherein a number of bits in the buffer status report of the format is positively correlated with the amount of the data buffered in the buffer, and the bits indicate the amount of the data stored in the buffer (Figure 1-3 and 10-15; Paragraph [0011] In a first possible implementation, the plurality of BSR formats include a first BSR format and a second BSR format, the first BSR format is a format used by the terminal device to report a BSR based on an amount of data in a buffer less than or equal to a first data volume threshold, and the second BSR format is a format used by the terminal device to report a BSR based on an amount of data in a buffer less than or equal to a second data volume threshold; Paragraph [0095-0097 and 0108-0109] In different BSR formats in the plurality of BSR formats, different quantities of bits or a same quantity of bits is used to indicate the amount of uplink data in a buffer, but corresponding buffer size levels are different. The terminal may determine one of the plurality of BSR formats as the first target BSR format used to report an amount of uplink data in a buffer of the LCG, and the BSRs in the plurality of BSR formats are respectively used to indicate uplink amounts of data in a buffer in different data volume ranges. Therefore, the terminal may determine an appropriate BSR format to report the amount of uplink data in a buffer of the LCG, thereby improving reporting integrity of the amount of uplink data in a buffer of the LCG. Different ranges of uplink amounts of data in a buffer are reported by the terminal device based on the plurality of BSR formats may indicate that when the terminal device reports the amount of uplink data in a buffer by using any one of the plurality of BSR formats, a maximum amount of uplink data in a buffer that can be reported by the terminal is different from a maximum amount of uplink data in a buffer that can be reported by the terminal device by using another BSR format in the plurality of BSR formats. The BSR sent by the terminal device by using the first BSR format, five bits may be used to indicate the amount of uplink data in a buffer of the LCG, and in the BSR sent by the terminal device by using the second BSR format, eight bits may be used to indicate the amount of uplink data in a buffer of the LCG. Because a maximum value that can be represented by the eight bits is greater than a maximum value that can be represented by the five bits, a maximum amount of uplink data in a buffer that can be indicated by the BSR sent by the terminal by using the second BSR format is greater than a maximum amount of uplink data in a buffer that can be indicated by the BSR sent by the terminal by using the first BSR format. In other words, the second data volume threshold is greater than the first data volume threshold.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the teachings of Yu. Yu provides a solution which enables communicating the BSRs to improve reporting integrity for an amount of uplink buffer data of the LCG (Yu Abstract; Paragraph [0002-0012]).

Regarding Claim 46, Huang discloses a base station, comprising: a processor; and a memory for storing instructions executable by the processor (Abstract; Figure 1-7; Paragraph [0114]); 
wherein the processor is configured to: send indication information to a user equipment, wherein the indication information comprises at least one reference data amount and enables the user equipment to determine a plurality of data amount ranges based on the at least one reference data amount (Paragraph [0077-0078] UE determines actual buffer size for logical channel group configured to transmit data and compares with threshold values which may be notified to the UE by the base station through signaling, and different threshold values can be designated for various UEs; or this threshold is statically designated according to the predefined rule of the protocol, which can reduce modification to the signaling), 
wherein a format for a buffer status report to be sent is determined by the user equipment based on the data amount ranges; and receive the buffer status report sent by the user equipment (Paragraph [0072-0080] The user equipment can select the buffer status level format to be used according to its own algorithm or a predefined rule based on an amount of data buffered in the logical channel group; Paragraph [0108] Selecting a buffer status level format to be used according to a data amount of a buffer in a logic channel group, and reporting a buffer status report of the logic channel group).
Huang briefly discloses transmission of indication information, buffer status formats and reception of a buffer status report based on the data amount ranges notified but may not explicitly disclose wherein the indication information comprises at least one reference data amount and enables the user equipment to determine a plurality of data amount ranges based on the at least one reference data amount.
However, Yu more specifically teaches wherein the indication information comprises at least one reference data amount and enables the user equipment to determine a plurality of data amount ranges based on the at least one reference data amount (Figure 1-3 and 10-15; Paragraph [0011] In a first possible implementation, the plurality of BSR formats include a first BSR format and a second BSR format, the first BSR format is a format used by the terminal device to report a BSR based on an amount of data in a buffer less than or equal to a first data volume threshold, and the second BSR format is a format used by the terminal device to report a BSR based on an amount of data in a buffer less than or equal to a second data volume threshold; Paragraph [0105-0107] after receiving configuration information sent by the access network device, the terminal device may store the first data volume threshold from the configuration information. The configuration information includes a system message, an RRC message, a MAC CE, a PDCCH, or the like. The terminal device may receive the configuration information sent by the access network device by using the system message, the radio resource control (RRC) message, the media access control (MAC) control element (CE), the physical downlink control channel (PDCCH), or the like; Paragraph [0108-0109] The BSR sent by the terminal device by using the first BSR format, five bits may be used to indicate the amount of uplink data in a buffer of the LCG, and in the BSR sent by the terminal device by using the second BSR format, eight bits may be used to indicate the amount of uplink data in a buffer of the LCG. Because a maximum value that can be represented by the eight bits is greater than a maximum value that can be represented by the five bits, a maximum amount of uplink data in a buffer that can be indicated by the BSR sent by the terminal by using the second BSR format is greater than a maximum amount of uplink data in a buffer that can be indicated by the BSR sent by the terminal by using the first BSR format. In other words, the second data volume threshold is greater than the first data volume threshold.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the teachings of Yu. Yu provides a solution which enables communicating the BSRs to improve reporting integrity for an amount of uplink buffer data of the LCG (Yu Abstract; Paragraph [0002-0012]).

Allowable Subject Matter
Claims 2-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “ before setting the format for the buffer status report based on the amount of the data buffered in the buffer, determining, by the user equipment, a plurality of first data amount ranges based on at least one first reference data amount, wherein the plurality of first data amount ranges respectively correspond to different first formats; wherein setting, by the user equipment, the format for the buffer status report based on the amount of the data buffered in the buffer comprises: determining, by the user equipment, a target first data amount range, wherein the amount of the data buffered in the buffer locates in the target first data amount range; searching, by the user equipment, for a target first format corresponding to the target first data amount range; and setting, by the user equipment, the format for the buffer status report to the target first format.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-8 would also be allowable since they depend upon indicated base claim.

Regarding Claim 9, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “before determining the amount of the data buffered in the buffer corresponding to the logical channel group configured to transmit the data, determining, by the user equipment, whether a third preset format sent by a base station is received; and in response to determining that the third preset format is received, setting, by the user equipment, the format for the buffer status report to the third preset format.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 10 and 11 would also be allowable since they depend upon indicated base claim.

Regarding Claim 12, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “before determining the amount of the data buffered in the buffer corresponding to the logical channel group configured to transmit the data, determining, by the user equipment, uplink resources occupied by data to be transmitted by the user equipment; and determining, by the user equipment, remaining uplink resources based on uplink resources allocated for the user equipment and the uplink resources occupied by the data; wherein setting, by the user equipment, the format for the buffer status report based on the amount of the data buffered in the buffer comprises: setting, by the user equipment, the format for the buffer status report to a fourth preset format in response to determining based on the amount of the data buffered in the buffer that the format for the buffer status report is the fourth preset format and an allowable transmitting data amount of the remaining uplink resources is greater than or equal to a data amount of the buffer status report of the fourth preset format; and setting, by the user equipment, the format for the buffer status report to a fifth preset format in response to determining based on the amount of the data buffered in the buffer that the format for the buffer status report is the fourth preset format and the allowable transmitting data amount of the remaining uplink resources is less than the data amount of the buffer status report of the fourth preset format; wherein a data amount of the buffer status report of the fifth preset format is less than the data amount of the buffer status report of the fourth preset format.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Regarding Claim 13, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “before determining, by the user equipment, the amount of the data buffered in the buffer corresponding to the logical channel group configured to transmit the data, further comprising: in response to triggering the buffer status report by the user equipment, determining, by the user equipment, whether the buffer status report is of a preset type; in response to determining that the buffer status report is of the preset type, determining, by the user equipment, whether a number of the logical channel group configured to transmit the data is equal to a preset number; and in response to determining that the number of the logical channel group is equal to the preset number, determining, by the user equipment, the amount of the data buffered in the buffer corresponding to the logical channel group configured to transmit the data.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 14 and 15 would also be allowable since they depend upon indicated base claim.

Regarding Claim 17, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “wherein sending, by the base station, the indication information to the user equipment comprises one of followings: sending, by the base station, the indication information to the user equipment based on identity information of the user equipment, sending, by the base station, the indication information to the user equipment based on identity information of a logical channel group corresponding to the buffer status report; or sending, by the base station, the indication information to the user equipment based on identity information of a cell group that the user equipment belongs to.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Regarding Claim 20, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “wherein sending, by the base station, the indication information to the user equipment comprises: sending, by the base station, the indication information to the user equipment based on identity information of a cell group that the user equipment belongs to and identity information of a logical channel group corresponding to the buffer status report.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414